Citation Nr: 0934520	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-18 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to an effective date earlier than May 13, 
2003 for a grant of service connection for a left shoulder 
dislocation with chronic mild discomfort status post 
arthroscopy.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to 
November 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for a 
low back disability and awarded service connection for a left 
shoulder disability with an initial noncompensable rating 
effective May 13, 2003.

In a rating decision dated in April 2006 the Oakland RO 
increased the initial rating for the left shoulder disability 
to 10 percent effective May 13, 2003.  In May 2006 the 
Veteran withdrew his claim for a higher initial rating for 
his service-connected left shoulder disability and instead 
requested an effective date from the date following his 
separation from service in 1995.

The Veteran provided notice in June 2008 of his relocation to 
an area within the jurisdiction of the Albuquerque, New 
Mexico RO; his claims file was transferred to that office in 
August 2008.

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in June 2009; a transcript of 
that hearing is of record.  

In June 2009 the Veteran submitted to the Board additional 
evidence for consideration in connection with the claim on 
appeal.  A waiver of RO jurisdiction for this evidence was 
received in a written statement dated in June 2009 that is 
included in the record.  The Board accepts this evidence for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 
(2008).

Initially, the Board notes that when the Veteran filed his 
claim for VA disability benefits in May 2003, a rebuilt 
claims folder was created.  Records indicated that his 
service treatment records were requested by the RO in 
February 1996.  However, there is no record of a specific 
claim for benefits or any related decision.  In addition, the 
Board notes that the majority of the Veteran's service 
treatment records are unavailable.  Multiple efforts to 
search for alternative records to document the claimed low 
back disability were unsuccessful.  The Board points out that 
there is a heightened obligation to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule in cases, such as this, in which records are 
presumed to have been or were destroyed while the file was in 
the possession of the government.  See Pruitt v. Derwinski, 2 
Vet. App. 83, 85 (1992); see also O'Hare, 1 Vet. App. at 367.  
The Board's analysis of the Veteran's claims has been 
undertaken with this duty in mind.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The Veteran's statements and testimony about an in-
service injury during a training exercise in which he stepped 
into a gopher hole are credible.

3.  A low back disability is not shown to be related to 
military service.

4.  The Veteran credibly testified that he filed a claim for 
service connection for a left shoulder disability in 1996, it 
was denied, and he did not appeal that decision; therefore, 
that decision became final.

5.  The claim for entitlement to service connection for a 
left shoulder disability was received by VA on May 13, 2003; 
there is no evidence of any formal or informal claim, or 
written intent to file such a claim, after 1996 or earlier 
than May 13, 2003.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).

2.  The criteria for the award of an effective date prior to 
May 13, 2003 for the grant of service connection for a left 
shoulder disability have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
a low back disorder and a left shoulder disability was 
received in May 2003.  Thereafter, he was notified of the 
general provisions of the VCAA by the Oakland RO in 
correspondence dated in August 2003 and June 2008.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claims were reviewed and a supplemental 
statement of the case was issued in February 2009.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His available service treatment records, service personnel 
records, and a CD ROM containing private medical imaging data 
have been obtained and associated with his claims file.  The 
Veteran has also been provided with VA spine examinations to 
assess the current nature and etiology of his claimed low 
back disability.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations - Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2008).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis - Low Back Disability

As noted above, attempts to locate the Veteran's complete 
service treatment records were unsuccessful.  However, in 
response to a February 2005 letter from the Oakland RO that 
described actions taken to locate the records and that 
requested any medical or lay evidence in the Veteran's 
possession, the Veteran provided a revised duty status 
memorandum dated in January 1994.  The diagnosis was 
mechanical low back pain.  Specific restrictions included 
light duty for seven days, bedrest for 24 hours, no lifting 
greater than 15 pounds, no prolonged standing greater than 20 
minutes, no PT/PRT, and no sports.  No pending consultation 
with a specialist was scheduled.

Other service treatment records located pertained to the 
Veteran's left shoulder surgery in November 1994, which noted 
a June 1994 in-line skating injury and an August 1994 re-
injury while playing football.  

The Veteran's DD Form 214 (separation from service) listed 
his military occupational specialty as equipment operator.

In his May 2003 VA Form 21-526 (Veteran's Application for 
Compensation or Pension), the Veteran denied ever filing a 
claim with the VA and, accordingly, skipped the corresponding 
question asking whether a previous claim was filed for 
compensation or pension.  He indicated that his low back pain 
began in October 1993, and he was treated in service from 
November 1993 to October 1995 by multiple doctors at NAS 
Alameda and by the Oakland, California Naval Hospital 
orthopedic surgeon.  He identified no post-service private or 
VA treatment medical facility or doctor.  He stated that he 
was participating in a nighttime field exercise during which 
he stepped into a large gopher hole while carrying a man on a 
gurney.  He reported that the pain was not immediate, but 
continuous problems had occurred such as not being able to 
sit or stand without severe pain for days at a time.

In correspondence dated in August 2003, the RO explained that 
their records indicated that at a previous date the Veteran 
had a claims folder that became inactive, and it could not be 
located at the time.

In correspondence received in January 2004, the Veteran 
stated that his lower back pain had been chronic since he 
injured it in service, and his legs sometimes went numb or 
would not move for short periods of time.  He indicated that 
he was treated multiple times at NAS Alameda for his back.  
He added that he had not sought medical treatment for either 
his low back or left shoulder injury since leaving active 
service.  

In a VA examination report dated in February 2004 the Veteran 
described falling into a hole during a field exercise while 
carrying another soldier in 1992.  He stated that he suffered 
pain in his low back that varied from a 2 to 9 on a scale of 
10, which had persisted since that moment and had never gone 
away.  He also reported occasional pain that radiated down 
the back of his right leg to his knee.  He endorsed flare-ups 
lasting up to three days that occurred three to four times a 
year.  The impression of a lumbosacral spine x-ray was listed 
as no abnormality of the lumbar spine proper; incomplete 
closure of the posterior element of S1 is developmental.  The 
VA examiner diagnosed chronic low back pain, more likely than 
not musculoskeletal; normal x-ray.

In a notice of disagreement received in June 2004 following 
the denial of the Veteran's claim, he again described the in-
service training exercise in which he stepped into a gopher 
hole while carrying a 200-pound man on a gurney, falling hard 
and dropping the man.  He stated that he woke the next 
morning with increased pain, visited the doctor and was given 
Motrin and told that he was not getting out of the field 
exercise.  He reported that over the last two years of 
service he consistently went to the clinic and was given 
anti-inflammatory medications.  He described a second in-
service event when he could not move his legs, he received 
help to stand and felt a "pop," but his low back was 
hurting.  He asserted that he filed an initial claim in 1995 
and had the impression that from the reasons given [in a 
decision] it was believed that he had a post-military [back] 
injury. 

In correspondence received in March 2005 the Veteran 
explained that the revised duty status was issued after his 
disc slipped and his legs went numb for five minutes.  He 
stated that he has a good job and does not need compensation 
for his claimed back disability to survive, but he believed 
that the government owed him a compensable disability rating, 
especially for his back.

In a VA spine examination report dated in April 2005 the 
Veteran again described an initial in-service back injury in 
which he stepped into a hole while carrying a 200-pound man 
during a field exercise in August or September 1993.  He 
stated that he recovered from that injury and did not have 
too much trouble until June 1994 when he re-injured his back 
and was on light duty for seven days.  He stated that he went 
back to full duty, but complained of low back pain many times 
to the medics and was given Motrin.  He described his current 
employment as a warehouse supervisor and that 30 percent of 
his job involved lifting 20 to 50 pounds, including overhead 
work, 40 percent involved sitting, and 20 percent was 
walking.  X-ray findings of the lumbar spine were reported as 
normal except for a spina bifida occulta of S1.  The 
diagnosis was chronic low back syndrome.  The examiner 
observed that there were no service treatment records 
available to verify or disprove his claim of multiple visits 
to medics for low back pain.  He suggested that if indeed the 
Veteran's history was accurate and he was seen on multiple 
occasions for low back pain and did have two episodes of 
apparent significant injury, then one would think that it 
would be more likely than not that his low back is service-
connected.  Without those records, however, the examiner 
concluded it was uncertain.

In May 2006 the Veteran asserted that he filed an initial 
claim for a low back disability in November 1995.

In a VA spine examination report dated in February 2007 the 
Veteran described an initial low back injury in 1993 after 
stepping in a hole while carrying a large man.  He reported 
dropping the man due to severe low back pain, going to the 
medic and receiving Motrin, and that the pain improved.  
Then, he described experiencing back pain in 1994 after 
lifting a heavy object and being given a written profile for 
temporary light duty.  He stated that he has had ongoing low 
back pain since the military but worse in the last five 
years.  He reported working as a warehouse supervisor for the 
last three years and being able to do his job with his 
present low back pain, including lifting 50 pounds [for 30 
percent of his job] and standing and walking for 70 percent 
of his job.  He denied any workplace injuries or claims for 
Workers' Compensation.  The impression of an x-ray of the 
lumbar spine was no pathology of the lumbar spine; no change 
since February 2004.  The impression was lumbar strain.  The 
examiner opined that it was less likely that the Veteran's 
current low back disorder was related to the military 
service.  He reasoned that there were no medical records from 
the military service time on active duty to verify claims of 
chronic, recurring low back pain due to injuries on active 
duty.

In correspondence received in June 2007, the Veteran 
described the in-service field exercise as he had on previous 
occasions and suggested that he had submitted proof that the 
injury occurred during active duty:  a "long term Light Duty 
sheet that is proof of re-aggravating the injury."

In a narrative VCAA notice response dated in June 2008 the 
Veteran again described the initial in-service back injury 
upon stepping into a gopher hole and a subsequent back injury 
a few months later upon lifting a block.  He described 
needing to stop and rest while doing yard work, doing dishes 
or vacuuming, or bathing the children; he also listed several 
recreational activities that he could no longer do as a 
result of severe back pain.

A file memorandum dated in June 2008 documented steps taken 
by the RO to locate the Veteran's service treatment records 
and made a formal finding that they were unavailable.  An 
additional reply in August 2008 from the service department 
reported that a search for clinical records from 1994 and 
1995 from NAS Alameda Medical Clinic was conducted, but no 
records were found.

In correspondence received in March 2009 the Veteran stated 
that he initially filed a claim for a back disability and 
chronic left hand finger dislocations within 30 days of 
initial separation in 1995.  He added that he did not 
"reactive" the claim until impact from the injuries 
affected his daily life as he got older.

In June 2009 the Veteran testified under oath about the 
initial in-service field exercise and injury that resulted in 
his claimed low back disability, indicating that after he 
stepped in the gopher hole, he dropped the man on the gurney, 
medical staff checked the Veteran and told him he was okay, 
and he woke the next morning and could not move.  He 
described a second back injury months later after lifting 
some heavy equipment.  He testified that he "really didn't 
feel that [he] had major problems [with his back] other than 
maybe a little tweak here and there until [he] reactivated 
the claim" [in May 2003].  He further testified that he did 
not seek treatment for his back after service until one year 
ago [2008] when he saw a local, private doctor, and that he 
goes to the doctor only rarely.  He testified that no doctor 
had ever told him that his current low back problems began in 
service or were the result of his service-connected left 
shoulder disability.  He described difficulty bending over to 
bathe his three-year-old twins or wash the dog.

He testified that after separation from service his 
employment included eight years of warehouse work (from 
approximately 1995 to 2000 and from 2003 to 2007 with a desk 
job in between) that involved a lot of lifting and stacking 
boxes; he was currently employed as a planner at an aerospace 
company.  He testified that he had not filed any Workers' 
Compensation claims, but thought that "part of the reason 
[his] back has gotten worse is when [he] was doing those 
warehouse jobs when [he] had to lift things over his 
shoulder."

He also testified that he filed an initial claim for a back 
disability in 1996, but "my back really didn't get bad until 
my - I reactivated the claim, that's why there's nothing for 
that four years - four-year span."  He testified that he 
received a denial of his claim and did not appeal the 
decision.

The Veteran submitted a CD ROM from a private medical 
facility that was labeled "MRI L-spine."  The Board 
reviewed the CD ROM; it contained five images dated in June 
2009 and labeled A1 through A5, but did not include any 
interpretive report.

The Board has considered the Veteran's contentions, but finds 
that service connection for a low back disability is not 
warranted.  As an initial matter the Board finds that the 
Veteran's account of experiencing back pain after stepping 
into a gopher hole during a training exercise is credible 
because his multiple reports of the event in writing, during 
VA examinations, and in oral testimony were generally 
consistent.  The Board also finds that the 1994 memorandum 
regarding a temporary revised duty status supports the 
Veteran's contention of a second back injury after lifting 
heavy equipment.  

However, even if the Board conceded that the Veteran injured 
his lower back twice during active duty and repeatedly sought 
treatment from medics for the remainder of his service, 
service connection for a low back disability is not warranted 
because (1) there is no evidence of continuity of 
symptomatology after discharge to support the claim, (2) 
there is no evidence of any low back disability for many 
years after service, and (3) there is no evidence or 
persuasive medical opinion linking the Veteran's lumbar 
strain (diagnosed in February 2007) to military service.  
Each of these findings is addressed below.

First, the Board observes that the Veteran denied seeking any 
medical treatment for his claimed back disability until 
visiting a private doctor in 2008.  His testimony under oath 
that his back did "not get bad" until he "reactivated his 
claim" in May 2003 is evidence that supports the conclusion 
that there was no continuity of symptomatology after 
discharge.  Therefore, although his assertions about two in-
service low back injuries are credible, the complete lack of 
any medical evidence demonstrating a continuity of 
symptomatology related to those injuries weighs heavily 
against the claim.  See 38 C.F.R. § 3.303(b).

Because there is no medical evidence of continuity of 
symptomatology related to the Veteran's claimed low back 
disability, the Board will not remand his claim to obtain the 
private treatment records dated from 2008 that he identified 
during a June 2009 hearing.  The Board is directed to avoid 
remanding a claim that would not result in any additional 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  

Second, although the Veteran's claimed low back disability 
was evaluated in three VA examinations by three different 
examiners, he was not shown to have any low back disability 
until the third examination, when he was diagnosed with a 
lumbar strain in February 2007.  The February 2004 examiner 
diagnosed chronic low back pain, likely musculoskeletal.  The 
Board notes that pain alone without an underlying disorder is 
not a disability for which service connection may be granted. 
 See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  Moreover, the accompanying x-ray study revealed no 
abnormality of the lumbar spine.  (While the impression 
included a developmental incomplete closure of the posterior 
element of S1, congenital or developmental defects also are 
not diseases or injuries for VA compensation purposes within 
the meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(2008)).  The April 2005 VA examination included a similar 
diagnosis of "chronic low back syndrome."  Therefore, as 
the February 2004 and April 2005 VA examinations did not 
reveal any current low back disability, they provide no basis 
upon which to grant service connection for this claimed low 
back disability.

The February 2007 VA examination report included a diagnosis 
of lumbar strain, but x-ray findings revealed that the lumbar 
spine had remained stable and unchanged since February 2004.  
This VA examination report contains the first objective 
medical evidence of any diagnosed low back disability, more 
than 10 years after separation from service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of 
many years between service discharge and medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  In summary, the Board finds 
that the lack of medical evidence showing any low back 
disability for many years after service, as well as the 
Veteran's testimony that his back was "not bad" until he 
reactivated his claim in May 2003, requires that his claim be 
denied.

Finally, the record includes no competent medical opinion 
establishing a nexus or medical relationship between a lumbar 
strain diagnosed post-service and events during the Veteran's 
active service, and neither the Veteran nor his 
representative has presented, identified, or alluded to the 
existence of, any such opinion. 

Only the April 2005 and February 2007 VA examiners offered 
opinions regarding the etiology of the Veteran's claimed low 
back disability.  The April 2005 examiner opined that if the 
history provided by the Veteran was accurate, it would be 
more likely than not that his low back is service-connected; 
however, without those records, the etiology was uncertain.  
Unfortunately, this opinion cannot support the Veteran's 
claim for service connection because the opinion is 
speculative.  Medical evidence that is speculative, general 
or inconclusive in nature cannot support a claim.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  

The February 2007 examiner opined that it was less likely 
that the Veteran's current low back disorder was related to 
the military service because there were no medical records 
from the military service time on active duty to verify 
claims of chronic, recurring low back pain due to injuries on 
active duty.  Moreover, the Veteran's statements that his 
back got better after the in-service fall and did not get bad 
until he "reactivated" his claim in May 2003 are consistent 
with the dearth of any medical documentation of any 
complaints or treatment for a low back disability after 
service and themselves support the conclusion that his lumbar 
strain is not related to service.  In fact, he attributed his 
current back problems to "doing those warehouse jobs" for 
eight years after service.  Without medical evidence of a 
nexus between a claimed in-service disease or injury and the 
present disease or injury, service connection cannot be 
granted.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Therefore, the Veteran's claim for service connection for a 
low back disability must be denied.

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran and his representative 
advanced in connection with the claim on appeal.  The Board 
has considered the Veteran's claim that he has a low back 
disability that was caused by falling while carrying a man on 
a gurney during a training exercise in military service.  
However, questions of medical diagnosis and causation are 
within the province of medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is a 
layperson without the appropriate medical training or 
expertise, he is not competent to render probative (i.e., 
persuasive) opinions on such medical matters.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical 
knowledge.").  Consequently, the lay assertions as to the 
nature or etiology of his claimed low back disability have no 
probative value.

For all the foregoing reasons, the claim for service 
connection for a low back disability must be denied.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).
Laws and Regulations - Earlier Effective Date

The effective date for an award of disability compensation 
based on an original claim for direct service connection, if 
the claim is received within one year after separation from 
service, shall be the day following separation from active 
service or the date entitlement arose; otherwise, and for 
reopened claims, it shall be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  
See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2008).

The terms "claim" and "application" mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p) (2008).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2008).

Generally, the date of receipt of a claim is the date on 
which a claim, information, or evidence is received by VA.  
See 38 C.F.R. § 3.1(r).

The effective date of an award for disability compensation 
will be the day following separation from active service or 
date entitlement arose if claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later. 38 
C.F.R. § 3.400(b)(2) (2008).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

The fact that an appellant had previously submitted claim 
applications, which had been denied, is not relevant to the 
assignment of an effective date based on a current 
application.  Washington v. Gober, 10 Vet. App. 391, 393 
(1997).  An application that had been previously denied can 
not preserve an effective date for a later grant of benefits 
based on a new application.  Wright v. Gober, 10 Vet. App. 
343, 346-47 (1997).

The Court has also held that VA is not required to conjure up 
issues that were not raised by an appellant.  See Brannon v. 
West, 12 Vet. App. 32 (1998).  VA is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed.  See Talbert v. Brown, 7 
Vet. App. 352, 356-57 (1995) (holding that the Board was not 
required to do a "prognostication" but to review issues 
reasonably raised by the substantive appeal).  To determine 
when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).  

In addition, the Court has held that the failure to consider 
evidence which may be construed as an earlier application or 
claim, formal or informal, that would have entitled the 
claimant to an earlier effective date is remandable error.  
See Lalonde v. West, 7 Vet. App. 537, 380 (1999); see also 38 
U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 
198-99 (1992).  

VA's statutory "duty to assist" includes a liberal reading 
of issues raised in all documents or oral testimony.  See EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991).  "Where such 
review of all documents and oral testimony reasonably reveals 
that the claimant is seeking a particular benefit, the Board 
is required to adjudicate the issue of the claimant's 
entitlement to such a benefit or, if appropriate, to remand 
the issue to the [VARO] for development and adjudication of 
the issue; however, the Board may not simply ignore an issue 
so raised."  Suttmann v. Brown, 5 Vet. App. 127, 132 (1993).

In Collier v. Derwinski, 1 Vet. App. 413, 417 (1991), the 
Court held that the decision of a Social Security disability 
claim "cannot be ignored and to the extent its conclusions 
are not accepted, reasons or bases should be given 
therefore."  See Brown (Clem) v. Derwinski, 2 Vet. App. 444, 
448; Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992) 
(determination by SSA that a claimant is entitled to 
disability benefits is relevant to VA determination of 
severity of veteran claimant's disability and is not stale 
for purposes of making that determination since SSA 
continuously reviews eligibility for disability benefits).

Factual Background and Analysis - Earlier Effective Date

The Veteran contends that he is entitled to an effective date 
from the day following separation from service for the award 
of service connection for a left shoulder disability.

In his May 13, 2003 VA Form 21-526 (Veteran's Application For 
Compensation or Pension), the Veteran claimed entitlement to 
service connection for a left shoulder disability; he denied 
ever filing a claim with the VA and, accordingly, skipped the 
corresponding question asking whether a previous claim was 
filed for compensation or pension.  However, in 
correspondence dated in August 2003, the RO explained that 
their records indicated that at a previous date the Veteran 
had a claims folder that became inactive, and it could not be 
located at the time.  Records from the rebuild claims folder 
showed that the RO requested the Veteran's service treatment 
records in February 1996.

In June 2009 the Veteran testified under oath that he filed 
an initial claim for a left shoulder disability in 1996, the 
claim was denied, and he did not appeal it because his 
shoulder did not get bad until he "reactivated" his claim 
in May 2003.  He further testified that his representative 
instructed him to identify that the initial claim was filed 
in 1996.

Based on the evidence of record the Board finds that 
entitlement to an effective date earlier than May 13, 2002 is 
not warranted for service connection for a left shoulder 
disability.  Although the Veteran's testimony that he filed a 
claim for service connection for a left shoulder disability 
within a year of separation from service is credible and 
supported by the RO's request for his service treatment 
records in February 1996, he also testified that his claim 
was denied, and he did not appeal that decision.  His 
testimony that he did not appeal the decision is also 
credible.  Rudd Unfortunately, a prior denial of benefits 
does not preserve an effective date for a later grant of 
benefits based on a new application.  Washington, 10 Vet. 
App. at 393; Wright, 10 Vet. App. at 346-47.  Therefore, an 
effective date from the day following separation from service 
must be denied.

Similarly, as the claims folder contains no evidence of a 
claim for service connection for a left shoulder disability 
after 1996, but before May 13, 2003, the claim for an 
effective date earlier than May 13, 2003 must be denied.

For the foregoing reasons, the record does not provide a 
basis for assignment of an effective date earlier than May 
13, 2003 for service connection for a left shoulder 
disability.  The Board finds that the preponderance of the 
evidence is against the Veteran's earlier effective date 
claim.  Because the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine does not apply.  
See Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for a low back disability 
is denied. 

Entitlement to an effective date earlier than May 13, 2003 
for a grant of service connection for a left shoulder 
disability is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


